RUBY TUESDAY, INC.

SERVICE-BASED PHANTOM STOCK UNIT AWARD

 

 

This SERVICE-BASED PHANTOM STOCK UNIT AWARD (the  “Award”) is made and entered
into as of the ___________ by and between Ruby Tuesday, Inc. (the “Company”), a
Georgia corporation, and ____________________________ (the “Employee”).

 

Upon and subject to the provisions of the Plan and the Additional Terms and
Conditions attached hereto and incorporated herein by reference as part of this
Award, the Company hereby awards as of the Grant Date to the Employee the
Phantom Stock Units described below in consideration of the Employee’s services
to the Company.

 

A.

Grant Date: __________.

 

B.

Plan Under Which Granted: Ruby Tuesday, Inc. 1996 Stock Incentive Plan or the
Ruby Tuesday, Inc. Stock Incentive Plan (the “Plan”).

 

C.

Phantom Stock Units: The number of Phantom Stock Units subject to the Award
shall be _________________________________ (_______). Each Phantom Stock Unit
represents the Company’s unfunded and unsecured obligation to make a cash
payment equal to the value of one share of the Company’s common stock (“Common
Stock”), $.01 par value per share, in accordance with this Award, subject to the
terms of this Award and the Plan.

 

D.

Vesting Schedule: The Phantom Stock Units shall become vested, as and to the
extent indicated below, only if and to the extent the Employee provides
continuous service to the Company and/or any affiliate for the period beginning
with the Grant Date through the date described in the following Vesting Schedule
without experiencing a Termination of Employment (the “Service Condition”):

 

 

Continuous Service Date

Percentage of Phantom Stock Units

which are Vested Stock Units

Prior to __________

0%

__________ and after

100%

 

Notwithstanding the foregoing, the Service Condition will be deemed satisfied as
to all or a portion of the Phantom Stock Units, as indicated below, if the
Employee provides continuous service to the Company and/or any affiliate
following the Grant Date through the date of any of the earlier events listed
below without experiencing a Termination of Employment: (a) in the event of a
Termination of Employment due to Disability or death; or (b) in the event of an
involuntary Termination of Employment, other than for Cause, all of the Phantom
Stock Units not previously vested shall be deemed to have satisfied the Service
Condition immediately prior to the effective date of the event.

The Phantom Stock Units which have satisfied, or are deemed to have satisfied,
the Service Condition are herein referred to as the “Vested Stock Units.” Any
portion of the Phantom Stock units which have not become Vested Stock Units in
accordance with this Paragraph D before or at the time of Employee’s Termination
of Employment shall be forfeited.

 

E.

Distribution Period: Subject to the attached Additional Terms and Conditions,
the shares of Common Stock attributable to the Vested Stock Units shall be
issued to the Employee within ninety (90) days following the date the Phantom
Stock Units become vested (each a “Distribution Period”).

 

IN WITNESS WHEREOF, the Company and Employee have agreed to this Award as of the
Grant Date set forth above.

 

RUBY TUESDAY, INC.

 

 

     By:     ________________

   [Name]

 

Title: 

 

 

 

ADDITIONAL TERMS AND CONDITIONS TO THE

RUBY TUESDAY, INC.

PHANTOM STOCK UNIT AWARD

 

1.     Settlement and Delivery of Vested Stock Units.

 

(a)     During the Distribution Period, the Company shall deliver a cash payment
equal to the value of the number of shares of Common Stock attributable to
Vested Stock Units to the Employee in settlement of the Employee’s rights under
this Award. The value of the Common Stock will be determined as of the date the
Phantom Stock Units become vested.

 

(b)     The Company shall not be required to issue cash in lieu of fractional
shares upon the settlement of the Award.

 

(c)     Notwithstanding anything in the Plan, the Award, or any other agreement
(written or oral) to the contrary:

 

(i)     In the event the Service Condition has been deemed satisfied pursuant to
Paragraph D.b. of the Award with respect to the Employee, the Award will
nevertheless be forfeited if the Committee determines that, between the
effective date of the Termination of Employment and the settlement of the Award,
the Employee provided services in any capacity within the United States which
involves duties and responsibilities similar to those undertaken for the Company
with any of the following competitors: Chipotle Mexican Grill, Salsarita’s Fresh
Cantina, Moe’s Southwestern Grill, Olive Garden Italian Restaurant, Red Lobster,
Longhorn Steakhouse, Outback Steakhouse, Applebee’s, Chili’s Grill & Bar, T.G.I.
Friday’s, Red Robin Gourmet Burgers, and O’Charley’s, Inc., or any of their
parents, affiliated companies, or successors.

 

(ii)     If the Employee is a “specified employee” (within the meaning of Code
Section 409A) on the date of a Termination of Employment, then any payment made
or settlement occurring with respect to such Termination of Employment under
this Award will be delayed to the extent necessary to comply with Code Section
409A(a)(2)(B)(i), and the applicable stock will be paid or settled to the
Employee during the five-day period commencing on the earlier of: (i) the
expiration of the six-month period measured from the date of the Employee’s
Termination of Employment, or (ii) the date of the Employee’s death. Upon the
expiration of the applicable six-month period under Code Section
409A(a)(2)(B)(i) (or, if earlier, the date of the Employee’s death), all stock
deferred pursuant to this Subsection (c) will be paid or delivered to Employee
(or the Employee’s estate, in the event of the Employee’s death) in a lump sum.

 

2.     Tax Withholding.

 

(a)     The minimum amount of the required tax withholding obligations imposed
on the Company by reason of the settlement of the Award attributable to Vested
Stock Units shall be withheld from settlement of the Award.

 

(b)     If the Employee does not timely satisfy payment of the tax withholding
obligations, the Employee will forfeit the Vested Stock Units.

 

3.     Rights as Shareholder. The Employee shall have no rights as a shareholder
with respect to the either Phantom Stock Units or Vested Stock Units.

 

4.     Restrictions on Transfer. The Employee shall not have the right to make
or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Phantom Stock Units
(including, without limitation, Vested Stock Units). Any such disposition not
made in accordance with this Award shall be deemed null and void. The
restrictions contained in this Section will not apply with respect to transfers
of the Phantom Stock Units pursuant to applicable laws of descent and
distribution; provided that any applicable the restrictions contained in this
Section will continue to be applicable to the Phantom Stock Units after any such
transfer; and provided further that the transferee(s) of such Phantom Stock
Units must agree in writing to be bound by the provisions of the Plan and this
Award.

 

5.     Change in Capitalization.

 

(a)     The number and kind of shares of Common Stock upon which the Phantom
Stock Units are based (including, without limitation, Vested Stock Units) shall
be proportionately adjusted for nonreciprocal transactions between the Company
and the holders of capital stock of the Company that cause the per share value
of the shares of Common Stock referenced by the Phantom Stock Units to change,
such as a stock dividend, stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend or distribution
(each, an “Equity Restructuring”).

 

(b)     In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in capital structure of the Company,
tender offer for shares of Common Stock, or a Change in Control of the Company,
that in each case does not constitute an Equity Restructuring, the Committee, in
its sole discretion, may make such adjustments with respect to the Phantom Stock
Units and take such action as it deems necessary or appropriate, including,
without limitation, adjusting the number of Phantom Stock Units, making a
corresponding adjustment in the number of shares subject to the Phantom Stock
Units, substituting a new award to replace the Award, removing restrictions on
outstanding Awards, accelerating the termination of the Award or terminating the
Award in exchange for the cash value determined in good faith by the Committee
of the Phantom Stock Units, as the Committee may determine. Any determination
made by the Committee will be final and binding on the Employee.

 

(c)     No fractional shares shall be created in making any adjustment pursuant
to this Section. Instead, any adjustment pursuant to this Section that would
otherwise result in a fractional Phantom Stock Unit shall be further adjusted to
round down the numbers of Phantom Stock Units to the next lowest Phantom Stock
Unit.

 

(d)     All determinations and adjustments made by the Committee pursuant to
this Section will be final and binding on the Employee. Any action taken by the
Committee need not treat all recipients of equity incentives equally.

 

(e)     The existence of the Plan and the Award shall not affect the right or
power of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its business or assets, or any other corporate act or proceeding.

 

6.     Clawback. Notwithstanding anything herein to the contrary, this Award and
any Common Stock issued pursuant to this Award is expressly subject to any
“clawback policy” now or hereafter adopted by the Company, as the same may be
amended from time to time, or any recoupment permitted or required by law.

 

7.     Section 409A. This Award is intended to comply with, or otherwise be
exempt from, Code Section 409A, as applicable. This Award shall be administered,
interpreted, and construed in a manner consistent with such Code section. Should
any provision of this Award be found not to comply with, or otherwise be exempt
from, the provisions of Code Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Employee’s consent, in such manner as the Committee determines to be necessary
or appropriate to comply with, or to effectuate an exemption from, Code Section
409A. No acceleration of payment or settlement may be made except as permitted
under Code Section 409A.

 

8.     Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Georgia.

 

9.     Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

 

10.     Notice. Except as otherwise specified herein, all notices and other
communications required or permitted under this Award shall be in writing and,
if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof. In addition, notices hereunder may be delivered by hand, facsimile
transmission or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted. All notices and other communications
under this Award shall be given to the parties hereto at the following
addresses: to the Company (attention of the Chief Legal Officer), at the
principal office of the Company or at any other address as the Company, by
notice to Employee, may designate in writing from time to time; and to Employee,
at Employee’s address as shown on the records of the Company, or at any other
address as Employee, by notice to the Company, may designate in writing from
time to time.

 

11.     Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

12.     Entire Agreement. Subject to the terms and conditions of the Plan, this
Award (including the Additional Terms and Conditions) expresses the entire
understanding and agreement of the parties with respect to the subject matter.
The Committee shall have full and conclusive authority to interpret the Award
and to make all other determinations necessary or advisable for the proper
administration of the arrangement reflected by this Award. The Committee’s
interpretations and determinations in this regard shall be final and binding on
the Employee.

 

13.     Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Award.

 

14.     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

15.     No Right to Continued Service. Neither this Award nor the issuance of
the Phantom Stock Units hereunder shall be construed as giving the Employee the
right to continued service with the Company or any affiliate.

 

16.     Definitions. Except as provided below, all capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
The following capitalized terms shall have the following meanings:

 

(a)     “Cause” has the same meaning as provided in the employment agreement
currently or most recently in effect between the Employee and the Company or, if
applicable, any affiliate of the Company, or if no such definition or employment
agreement ever existed, “Cause” means conduct amounting to: (i) fraud or
dishonesty in the performance of the duties of Employee’s service with the
Company or its affiliates, (ii) Employee’s willful misconduct, refusal to follow
the reasonable directions of his/her supervisors, or knowing violation of law,
rules or regulations (including misdemeanors relating to public intoxication,
driving under the influence, use or possession of controlled substances or
relating to conduct of a similarly nature), (iii) acts of moral turpitude or
personal conduct in violation of Company’s Code of Business Conduct and Ethics,
(iv) absence from work without reasonable excuse, (v) intoxication with alcohol
or drugs while on Company’s or affiliates’ premises, (vi) a conviction or plea
of guilty or nolo contendere to a crime involving dishonesty, or (vii) a breach
or violation of the terms of any agreement to which Employee and the Company (or
any affiliate) are party.

 

(b)     “Disability” means the Employee is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company and its affiliates. The determination of Disability
will be made in accordance with the definition of “disability” under Code
Section 409A.

 

6614812.2

     (c)     “Termination of Employment” means a “separation from service”
within the meaning of Code Section 409A and the rules and regulations
promulgated thereunder. 6614812.2

 

 

 

 

 

 

 